Execution Version LEASE AGREEMENT BETWEEN OTR-MCC LLC LANDLORD AND PDI, INC. TENANT DATED AS OF NOVEMBER 3, 2009 POD “A” MORRIS CORPORATE CENTER PARSIPPANY, NEW JERSEY NYC/443314.6 TABLE OF CONTENTS Page LEASE AGREEMENT 1 PRELIMINARY STATEMENT 1 DEFINITIONS 1 TERMS AND CONDITIONS 7 1. Premises 7 2. Term 8 3. Rent 8 4. Construction 15 5. Use of the Premises 16 6. Alterations 17 7. Mechanics’ Liens 19 8. Maintenance and Repair 20 9. Common Areas 21 Building Services 22 Estoppel Certificates 27 Indemnification; Waiver of Claims 27 Insurance 28 Waiver of Subrogation 29 Holding Over 29 Assignment and Sublease 30 Quiet Enjoyment 33 Compliance with Laws and with Rules and Regulations 33 Fire and Casualty 34 Eminent Domain 35 Default 35 Waiver of Default or Remedy 38 Landlord’s Lien 38 Uniform Commercial Code 39 Excusable Delay 39 Subordination of Lease 39 Notices and Consents 41 Security Deposit 42 NYC/443314.6 Miscellaneous Taxes 45 Brokerage Commission 45 Substitute Premises 45 Hazardous Devices and Hazardous Materials 47 Exculpation 49 Signs 49 Locks 49 Employment 50 Plumbing 50 Certain Rights Reserved to Landlord 50 Miscellaneous 50 Relationship of Parties 52 Gender and Number 52 Topic Headings 52 Counterparts 52 Entire Agreement 52 Recording 52 Governing Law; Invalidity of any Provisions 53 Failure to Give Possession 53 Renewal Option 53 Termination Option 55 Conference Room 56 Satellite Dish 56 NYC/443314.6 EXHIBIT A BUILDINGS EXHIBIT A-1 SECOND FLOOR PREMISES EXHIBIT A-2 STORAGE SPACE EXHIBIT B LEGAL DESCRIPTION EXHIBIT C COMMENCEMENT DATE AGREEMENT EXHIBIT D WORK AGREEMENT BETWEEN OTR-MCC LLC AND PDI, INC. EXHIBIT E TENANT ESTOPPEL CERTIFICATE EXHIBIT F RULES AND REGULATIONS EXHIBIT G CLEANING SCHEDULE EXHIBIT H DESIGN CRITERIA EXHIBIT I PARKING PLAN EXHIBIT J FORM OF LETTER OF CREDIT EXHIBIT K ADDITIONAL INSUREDS NYC/443314.6 LEASE AGREEMENT THIS LEASE AGREEMENT (this “Lease”), dated as of November 3, 2009 is between OTR-MCC LLC, a Delaware limited liability company (“Landlord”), having an address at c/o OTR, 275 East Broad Street, Columbus, Ohio43215-3771 and PDI, INC., a Delaware corporation (“Tenant”), having an address at Saddle River Executive Centre, 1 Route 17 South, Saddle River, NJ 07458.
